DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that Schatzle does not teach wax adhering the wire to the ledge and is silent as to whether the coating 24 would adhere to another surface when solidified.
Examiner notes that Schatzle Col 5 Lines 31 – 36 teaches that the oil and wax admixture readily adheres to a variety of substrates and releases a sufficient amount of oil over a sufficient period of time to inhibit rust on metal parts for an acceptable period of time. Thus, the oil and wax admixture 24 adheres the wire to the ledge.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 Line 4 includes a grammatical mistake “the the”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, and 6 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaoh (U.S. Patent # 5408963) in view of Schatzle (U.S. Patent # 5938210).

Regarding claim 1,	Miyaoh discloses a cylinder head gasket assembly (fig 4) comprising: a gasket having a first side (top side of B), a second side (bottom side of B), and a cylinder bore opening extending through the first side and the second side (Hc through both sides); the gasket having a wall on the first side (as seen in examiner annotated fig 4 below), the wall extending axially along the cylinder bore opening (fig 4); the gasket having a ledge (B12b, B12c) extending from the wall into the cylinder bore opening at the second side (fig 4); a wire that is ring-shaped (B13), the wire being on the ledge (fig 4) and extending along the wall (fig 4).
Miyaoh does not disclose wax adhering the wire to the ledge.
However, Schatzle teaches wax adhering the wire to the ledge (wax 24 encasing the metal 22, fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to encase the wire ring of Miyaoh and adhering to the ledge of Miyaoh with the wax of Schatzle to prevent rust formation to the metal (Schatzle Col 5, Lines 31 – 36).

    PNG
    media_image1.png
    403
    609
    media_image1.png
    Greyscale


Regarding claim 2, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wax encases the wire (Schatzle 24 encases 22, fig 3).

Regarding claim 3, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wall has a height axially along the cylinder bore opening and the wire has a height axially along the cylinder bore opening greater than the height of the wall (height of B13 greater than that of wall as seen in examiner annotated Miyaoh fig 4 below). 

Regarding claim 4, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the ledge has a groove receiving the wire (Miyaoh - groove of B12b receiving B13).

Regarding claim 9, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wire has a round cross- section and the groove has a round cross-section sized to nest the wire (Miyaoh -groove of B12b is round to nest B13 which is round).

Regarding claim 10, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the gasket has a first layer on the first side and a second layer on the second side, the first layer including the wall and the second layer including the ledge (Miyaoh top side includes wall and bottom side includes B12b, B12c).

Regarding claim 11, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the first layer has a distal layer spaced from the second layer and a proximate layer between the second layer and a distal layer (Miyaoh as seen in examiner annotated fig 4 below).

Regarding claim 12, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the proximate layer abuts the distal layer and the second layer (two layers abut B12 as seen in examiner annotated Miyaoh fig 4 below).

Regarding claim 13, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the surface has a groove receiving the wire and the wax (Miyaoh B12b receives B13 and Schatzle 24).

Regarding claim 14, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the first layer and the second layer are metal (Miyaoh abstract).

Regarding claim 15, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the cylinder bore opening is perpendicular to the ledge at the ledge (Miyaoh - Hc perpendicular to B12b, B12c).

Regarding claim 16, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the first side and the second side are planar (Miyaoh top side and bottom side are planar).

Regarding claim 17, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wire is metal (Miyaoh B13 is metal).

Regarding claim 18, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the gasket is metal (Miyaoh abstract).

Regarding claim 20, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wax is designed to dissolve at an engine-operating temperature (Schatzle 24 is capable of dissolving at engine operating temperature). 

Regarding claim 21, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein: the cylinder bore opening has an axis ( as seen in examiner annotated Miyaoh fig 4 below); the wall extends around the axis of the cylinder bore opening ( as seen in examiner annotated Miyaoh fig 4 below); the gasket has an inner wall extending around the axis of the cylinder bore opening ( as seen in examiner annotated Miyaoh fig 4 below); the ledge has a surface extending from the wall to the inner wall and terminating at the wall and the inner wall ( as seen in examiner annotated Miyaoh fig 4 below), the wall extending in one direction from the surface along the axis of the cylinder bore opening ( as seen in examiner annotated Miyaoh fig 4 below) and the inner wall extending in an opposite direction from the surface along the axis of the cylinder bore opening ( as seen in examiner annotated Miyaoh fig 4 below); and the wire is on the surface ( as seen in examiner annotated Miyaoh fig 4 below) and the wax adheres the wire to the surface (Schatzle wax 24 encasing the metal 22, fig 3).

Regarding claim 6, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein 
the surface has a groove (Miyaoh B12) receiving the wire (Miyaoh B13); and
the the surface is planar from the groove to the wall and from the groove to the inner wall (as seen in examiner annotated Miyaoh fig 4 below).

Regarding claim 7, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the inner wall is perpendicular to the surface (as seen in examiner annotated Miyaoh fig 4 below).

Regarding claim 8, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wall is perpendicular to the surface ( as seen in examiner annotated Miyaoh fig 4 below).

Regarding claim 19, the combination of Miyaoh and Schatzle discloses the cylinder head gasket assembly, wherein the wall and the inner wall are concentric (inner wall of B12b and B12c concentric to wall as seen in examiner annotated Miyaoh fig 4 below).




    PNG
    media_image1.png
    403
    609
    media_image1.png
    Greyscale

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675